DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

	Claims 16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. The claims recite “a data carrier”, however, the applicant’s specification does not describe the claimed “data 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11, 18-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the overlap-free intensity distribution”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preus et al. (“Optimal background estimators in single-molecule FRET microscopy”).
Regarding claim 1, Preus discloses:
a) recording a plurality of two-dimensional individual images of a sample using a microscope, wherein the same sample region is contained in each of the individual images and different emitters are excited to emit fluorescence during the recording of the individual images such that, in at least one of the individual images, at least one diffraction-limited intensity distribution of a fluorescence emission of an emitter is isolated (see sections “Introduction” (p1278-1279) and “smFRET microscopy experiments” (p1279-1280) and fig 1, recording frames under smFRET microscopy, which alternately excites donor and acceptor fluorophores to resolve on a single molecule level);
b) ascertaining the individual image with the isolated intensity distribution (see section “Background estimators” (p1280), ascertaining Imolecule);
c) ascertaining a first intensity value in a partial region of the isolated intensity distribution, in particular in the entire isolated intensity distribution, by integrating the recorded intensities of relevant image elements of the individual image (see section “Background estimators” (p1280), ascertaining Iraw as the sum of photon counts of pixels of a frame);
d) ascertaining at least one other of the individual images, which is, at least in an image region corresponding to the partial region of the isolated intensity distribution, free from fluorescence emissions (see section “Background estimators” (p1280), ascertaining another frame after bleaching for calculating Ibleachback);
Ibleachback is calculated as the sum of photon counts after bleaching); and
f) ascertaining an adjusted fluorescence intensity as a difference between the first intensity value and the second intensity value (see section “Background estimators” (p1280), ascertaining Imolecule as Iraw - Ibleachback).
Regarding claim 3, Preus further discloses wherein the sample is provided before step a), and wherein the sample is marked with at least one photo-switchable fluorescent dye, photo-activable fluorescent dye, or fluorescent dye blinking under optical excitation, as the emitter (see section “Introduction” (p1278), fluorophores).
	Regarding claim 14, Preus further discloses wherein the fluorescence events originate from spectrally differently emitting fluorescent dye types, in particular with spectral unmixing or separation of image elements of the individual images before ascertaining of an intensity (see section “smFRET microscopy experiments” (p1279-1280), donor and acceptor fluorophore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Preus in view of Tsukanov et al. (“Developing DNA nanotechnology using single-molecule fluorescence”).
Regarding claim 16, Preus discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose a control unit or computer program, in particular stored on a data carrier, set up for performing a method as claimed in claim 1.
In a similar field of endeavor of using single molecule fluorescence microscopy, Tsukanov discloses a control unit or computer program, in particular stored on a data carrier, set up for performing a method as claimed in claim 1 (see fig 1D and abstract, a structure for single molecule FRET microscopy including a computer, a sample with fluorophores, a light source, a beam path, and a light receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Preus with Tsukanov, and provide a computer and additional appropriate structure, as shown in Tsukanov fig 1, for the purpose of achieving accurate measurements.
Regarding claim 17, Preus and Tsukanov further disclose a microscope having an illumination beam path with a light source for exciting at least one type of fluorescent dyes in a sample, a detection beam path having a microscope objective and, arranged downstream thereof, a light receiver and a control unit as claimed in claim 16, which is connected to the light source and the light receiver (see rejection of claim 16, the computer and additional structure).
claim 24, Preus and Tsukanov further disclose wherein said light source is used for also photoactivating or photo-switching a fluorescent dye (see Tsukanov fig 1 and rejection of claim 1, excited donor and acceptor fluorophores).

Allowable Subject Matter
Claims 2, 4-9, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Preus discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose the subject matter of claims 2, 4-9, 12, 13, or 15.
Preus discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose subject matter as particularly recited in claims 10, 11, 18-23, and 25. Claims 10, 11, 18-21, 23, and 25 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(b) applied above. Claim 22 is additionally rejected under 35 U.S.C. 101, and would be allowable if amended to overcome the rejection under 35 U.S.C. 101 and 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668